Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 13,1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Shortly after his employment ended in October 1993, claimant started a corporation that performed cleaning services on business premises. Due to his failure to report his business activities to the local unemployment insurance office, the Board found claimant ineligible to receive unemployment insurance benefits and charged him with a recoverable overpayment. At *811the hearing, claimant testified that he had filed a certificate of incorporation, obtained and distributed business cards in an effort to obtain additional customers, opened a corporate checking account and drew money therefrom for his own use as the corporation’s sole employee. Based on this testimony, we find that substantial evidence supports the Board’s decision (see, Matter of Lentini [Sweeney], 228 AD2d 853; Matter of Quarantillo [Sweeney], 226 AD2d 877).
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.